306 S.W.3d 440 (2009)
2009 Ark. 230
Stark LIGON, As Executive Director of the Supreme Court Committee on Professional Conduct, Petitioner,
v.
Horace Alvin WALKER, Attorney at Law, Arkansas Bar No. 82169, Respondent.
No. 08-71.
Supreme Court of Arkansas.
April 23, 2009.
PER CURIAM.
Stark Ligon, as Executive Director of the Arkansas Supreme Court Committee on Professional Conduct, petitions this court to impose the sanction of disbarment against attorney Horace Alvin Walker.
On April 14, 2008, pursuant to Arkansas Supreme Court Procedures Regulating Professional Conduct, section 13, we assigned Special Judge Jack Lessenberry to preside over disbarment proceedings involving Horace Alvin Walker. Upon finding Mr. Walker committed misconduct, Judge Lessenberry heard evidence relevant to an appropriate sanction to be imposed. Afterwards, Judge Lessenberry made findings of fact and conclusions of law, and his recommendation of a sanction, all of which he filed with the clerk of this court, along with a transcript and record of the proceedings. Upon the filing, the parties are required to file briefs as in other cases. Id. at § 13(D). Under section 13, the findings of fact of the special judge are accepted by this court unless clearly erroneous.
In this appeal, Mr. Walker failed to file his brief as provided in section 13(D). By failing to file an abstract and brief, the court's review is limited to Judge Lessenberry's findings of fact. There being nothing before this court to show Judge Lessenberry's findings of fact to be clearly erroneous, we grant petitioner's request for a final order disbarring Mr. Walker. His name is ordered removed from the registry of attorneys licensed by the State of Arkansas. He is barred and enjoined from the practice of law in this state.
Order of disbarment issued.